DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see Pg. 2, beginning of [0005]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 
Pg. 8, [0029], line 17 says “The locking lever 4…”, it should say the “The locking lever 14…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 – 4, and 10, recite limitations from the following: a section, lower side, upper side, rear end, or a front end “of the blade”. It is unclear which of the multiple radial blades are being referenced by these limitations.  
Claim 1, line 7 recites “the mixing receptacle formed from mixing head and mixing container”, it is unclear if the previously recited mixing head and mixing container are being referenced.  
Claim 1 recites the limitations "the horizontal" on Pg. 1, lines 16, 19, “the same direction” on Pg. 1, line 19 and “the inclination”, on Pg. 1, line 20.  There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “a horizontal”, “a same direction” or “an inclination” in the claim.
Claim 6 recites the limitations "the inclination" on Pg. 2, line 4 and “the horizontal” on Pg. 2, lines 6, 7.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a horizontal” or “an inclination” in the claim or the parent claim.
Claims 7, 8, and 9 recite the limitations "the front sides" on Pg. 2, line 10, 13 and “the rounded front sides” on Pg. 2, line 17, respectively.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “front sides” or “rounded front sides” in the claims or the parent claims. 
Claim 12 recites the limitation "the outer ends" on Pg. 2, line 25.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “outer ends” in the claims or the parent claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeppelin Systems (DE 202016107397 U1) and in view of Bolz (US 20140127756 A1).
Regarding claim 1, the claim makes clear via the recitation of the “for containing” clause that “a material” is not a required element of the claimed structure, but instead an item with which the claimed structure could be used during an intended operation. 
Zeppelin Systems teaches an industrial mixing machine (1), comprising: 
a mixing container (8), the mixing container open on an attachment side (see modified Fig. 1); 5a mixing head (2) which attaches to the attachment side of the mixing container to form a closed mixing receptacle ([0038]; 231 – 232), the mixing head pivotably mounted in relation to a frame (12) such that the mixing receptacle formed from the mixing head and mixing container is pivotable in relation to the frame for carrying out a mixing process ([0004] – [0005] and [0039]); 
wherein the mixing head (2) has at least one mixing tool (3) which is seated on a drive 10shaft (10) engaging through a bottom of the mixing head and rotationally driven thereby ([0040]), the mixing tool (3) comprising multiple radial blades (5), each blade having a cross-sectional geometry (Fig. 7) according 
15an imaginary straight line connecting the rear end of the blade to a respective front end of the blade facing in the rotational direction is inclined in relation to the horizontal in the same direction 20as the inclination of the lower side of blade in the section of decreasing blade thickness (modified Fig. 7).
However, Zeppelin Systems fails to explicitly teach the mixing machine wherein, in the section of decreasing blade thickness, a lower side of the blade is pitched more strongly in the rotational direction with respect to the horizontal than an upper side of the blade. 
Bolz teaches a mixing blade (63) having a lower (632) and upper (631) side wherein, in the section of decreasing blade thickness (see top of Fig. 6A), a lower side of the blade is pitched more strongly in the rotational direction with respect to the horizontal than an upper side of the blade (see [0065] – [0067]; Fig. 6A). Zeppelin Systems and Bolz are considered analogous art as they are both in the field of mixing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bolz concerning blade pitch to provide a mixing apparatus that provides constant rotation of material in the vessel/container (see end of [0013]) and improves mixing and reduces stagnant regions in the vessel/container (see [0014]).

    PNG
    media_image1.png
    469
    520
    media_image1.png
    Greyscale

Modified Fig. 1

    PNG
    media_image2.png
    769
    899
    media_image2.png
    Greyscale

Modified Fig. 7
Regarding claim 2, Zeppelin Systems teaches an industrial mixing machine (1), wherein, at least in the section of decreasing blade thickness, the lower side of the blade (52) is embodied as a flat surface ([0047], line 293; Fig. 7).
Regarding claim 3, Zeppelin Systems teaches an industrial mixing machine (1), wherein the entire lower side of the blade (52) is embodied as a flat surface at least substantially ([0047], line 293; Fig. 5).
Regarding claim 4, Zeppelin Systems teaches an industrial mixing machine (1), wherein, in the section of decreasing blade surface, 30the upper side of the blade (51) is embodied as a flat surface at least substantially ([0047], line 293; Fig. 7). 
Regarding claim 5, Zeppelin Systems teaches an industrial mixing machine (1), but fails to teach the radial blades being embodied mirror symmetrically to the imaginary straight line in cross-section.
Bolz teaches radial blades (63) embodied mirror symmetrically to an imaginary straight line in cross-section (633; see Fig. 6A). Zeppelin Systems and Bolz are considered analogous art as they are both in the field of mixing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bolz concerning symmetry of the radial blades to provide a mixing apparatus that provides constant rotation of material in the vessel/container (see end of [0013]) and improves mixing and reduces stagnant regions in the vessel/container (see [0014]).
Regarding claim 6, Zeppelin Systems teaches an industrial mixing machine (1), wherein the inclination of the imaginary straight 5line between the respective rear end and the respective front end of the radial blade is inclined at an angle relative to the horizontal which is equal to or less than that at which the lower side of the blade is inclined in relation to the horizontal in the section of decreasing blade thickness (see modified Fig. 7 showing that the inclination of the imaginary straight line is equal to the inclination of the lower side of the blade, 52 with respect to the horizontal).
Regarding claim 7, Zeppelin Systems teaches an industrial mixing machine (1), wherein the front sides of the radial blades facing in the rotational direction are rounded (see modified Fig. 7).
Regarding claim 8, Zeppelin Systems teaches an industrial mixing machine (1), wherein the front sides of the radial blades are rounded (see modified Fig. 7), but fails to explicitly teach the radial blades being rounded with a constant radius of curvature. 
Bolz teaches radial blades (43, 63) being rounded with a constant radius of curvature (see Fig. 4, 6A). Zeppelin Systems and Bolz are considered analogous art as they are both in the field of mixing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bolz concerning the radial blade curvature 
Regarding claim 9, Zeppelin Systems teaches an industrial mixing machine (1), wherein the radial blades (5) have their maximum thickness in a section of the rounded front sides (see Fig. 7 and [0016]).
Regarding claim 10, Zeppelin Systems teaches an industrial mixing machine (1), wherein the front end of the radial blade facing in 20the rotational direction is formed by an edge guiding together the upper side of the blade with the lower side of the blade (see modified Fig. 7). 
Regarding claim 11, Zeppelin Systems teaches an industrial mixing machine (1), wherein the mixing tool has three radial blades ([0042] and Fig. 4 – 6). 
Regarding claim 12, Zeppelin Systems teaches an industrial mixing machine (1), wherein the outer ends of the radial blades each support an outer blade (6) provided on the upper side of the blade (see Fig. 4 and [0048], line 301). 
Regarding claim 13, Zeppelin Systems teaches an industrial mixing machine (1), wherein a front end (62) of each outer blade (6) extending away from the upper side of the radial blade (Fig. 4) is inclined opposite to the rotational 30direction of the mixing tool (see modified Fig. 5, 8).

    PNG
    media_image3.png
    556
    992
    media_image3.png
    Greyscale

Modified Fig. 5, 8
Regarding claims 14 and 16, Zeppelin Systems teaches an industrial mixing machine (1), wherein a cross-sectional geometry of the outer blades (Fig. 8) corresponds to the cross-sectional geometry of the radial blades (Fig. 7), wherein an outer blade side (62) of each outer blade (6), which faces outward in a radial direction in the outer blades (Fig. 4), corresponds to the lower side of the radial blades (52), and said 5outer blade side (62) of the outer blades (6) is pitched in relation to a cylindrical lateral surface (outer circle in Fig. 3) in the same manner as the lower sides of the radial blades in relation to a horizontal (see Fig, 7 and 8 showing blades pitches in the same manner).
Regarding claims 15 and 17, Zeppelin Systems teaches an industrial mixing machine (1), wherein a pitch angle of the outer blade sides of the outer blades in relation to the cylindrical lateral surface (see [0049] stating the pitch angle can be 20°) is less than that at which the lower sides of the radial blades are pitched in relation to a horizontal (see [0046] stating the pitch angle can be 45°).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lekner (US 11207647 B2) teaches a rotary shaft mixing tool having an airfoil profile.
Regattieri (US 20180065096 A1) teaches a rotor comprising a series of shaped rotor blades. 
Gigas (US 7481573 B2) teaches a blade for use in a mixing assembly.
Aldrich (US 20060187750 A1) teaches a rotary blending apparatus 
Casalmir (US 20060092762 A1) teaches a high intensity blending apparatus having riser members at the ends of a mixing tool. 
Weetman (US 5344235 A) teaches a mixing impeller.
Weetman (US 5158434 A) teaches Impellers and impeller systems which enable liquids and liquid suspensions to be mixed and blended where the size of the impeller and the viscosity of the liquid may require operation in the turbulent and laminar flow regimes, as well as in the transitional flow regime therebetween. The impellers have a plurality of fluidfoil blades and have camber and twist.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774